FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

EARL BUTLER,                          
               Plaintiff-Appellant,
                v.
                                           No. 04-15478
DERRAL G. ADAMS; T. SURGES; C.
                                             D.C. No.
R. HUBBLE; E. CASTELLO,
                       Defendants,        CV-02-05765-
                                            AWI/TAG
               and
                                            OPINION
LINDA L. RIANDA; D. DUVALL;
GEORGE M. GALAZA, Warden,
            Defendants-Appellees.
                                      
       Appeal from the United States District Court
          for the Eastern District of California
       Anthony W. Ishii, District Judge, Presiding

                  Argued and Submitted
       January 10, 2005—San Francisco, California

                  Filed February 7, 2005

     Before: John T. Noonan, A. Wallace Tashima, and
          Consuelo M. Callahan, Circuit Judges.

                 Opinion by Judge Noonan




                           1613
                        BUTLER v. RIANDA                      1615


                           COUNSEL

Jean M. Hobler, Sacramento, California, for the plaintiff-
appellant.

Jonathan L. Wolff, Deputy Attorney General, San Francisco,
California, for the defendants-appellees.


                           OPINION

NOONAN, Circuit Judge:

   Earl Butler appeals the dismissal of his action under the
American with Disabilities Act (the ADA) against California
prison officials for failure to exhaust his administrative reme-
dies as required by the Prison Litigation Reform Act of 1996,
42 U.S.C. § 1997e(a) (the PLRA). Holding that Butler com-
plied with the grievance procedure afforded him by the state
for ADA complaints, we reverse and remand.

                             FACTS

  For the purposes of this appeal we take the allegations in
Butler’s complaint as true. They are as follows:

   Earl Butler is a prisoner incarcerated at the California Sub-
stance Abuse Treatment Facility and State Prison in Corcoran,
California. His eyesight is impaired. At the prison, there was
no Inmate Assistance Program to aid him to go to the dining
hall, the law library, religious services, prison self-help activi-
ties, or medical appointments. There were no Braille pro-
1616                   BUTLER v. RIANDA
grams and no legal technical assistant to help him. There were
no railings he could use in moving to the restroom, shower
room, day room, or telephone. Butler injured himself by hit-
ting the water fountain on his way to the restroom. He hurt his
head and back by slipping on soap in the shower. He broke
a tooth walking into a wall on his way to the shower. He con-
tinues to injure himself because of the lack of railings.

                        PROCEDURE

   On August 28, 2001, Butler filed with prison authorities a
form entitled “Reasonable Modification Or Accommodation
Request,” noting that he was blind and needed help in per-
forming all of his “everyday functions, such as getting to and
from the dining room, or library, reading correspondence or
posted memorandums.” Butler was interviewed and his
request denied on September 2001. He was told that it was his
responsibility “to request assistance from staff.” Butler
appealed to the second level of review, stating, “I am totally
blind;” asserting that he was denied “the benefits and ser-
vices” of 42 U.S.C. § 12102; and repeating his request for rea-
sonable accommodation. On November 9, 2001, the warden
informed him that inmates had been observed assisting him to
meals, in the dayroom, and on the yard; that railings very near
his bed provided guidance to the toilet and shower; that he
had legal technical assistance; and that he could ask for “more
intensive assistance.” Butler’s appeal was denied. On January
14, 2002, Butler’s appeal to the third level of review was
denied by the chief of the Inmate Appeals Branch of the
Department of Corrections; the denial essentially repeated the
conclusions reached by the warden.

  On September 10, 2002, Butler filed his second amended
complaint setting out the allegations recited above under
“Facts.” Butler’s Eighth Amendment case was dismissed as
were his charges against several named defendants. On Janu-
ary 3, 2003, Butler notified the court that he intended to pro-
ceed on the ADA claim alone. The defendants moved to
                       BUTLER v. RIANDA                      1617
dismiss under 42 U.S.C. § 1997e(a). The case was referred to
a magistrate judge. On Dec 3, 2003, the magistrate judge
ruled that Butler had sufficiently grieved the “statutory viola-
tion,” but that “the appeal does not appear to put defendants
on notice of plaintiff’s allegations against defendants.” The
defendants were not members of the custodial staff nor mem-
bers of the health care staff. Two defendants were appeals
coordinators; one was a program analyst; and one was “staff
services manager.” The magistrate judge concluded: “defen-
dants possessed only a general knowledge of plaintiff’s statu-
tory claims against the institution; defendants lacked specific
notice of plaintiff’s statutory claims against them. Therefore,
the plaintiff has failed to exhaust the claim at issue in this
action.” The district court adopted the recommendation of the
magistrate judge to dismiss the case, and the clerk was
ordered to close the file.

  Butler appeals.

                         ANALYSIS

   Jurisdiction. The district court in dismissing the complaint
did not use the magic words “with prejudice” that proclaim a
final judgment, without which we have no appellate jurisdic-
tion. Nonetheless, we construe the court’s action as a final
judgment because Butler has no way of curing the defect
found by the court: there is no indication he could begin a
new administrative process in the prison. Strong v. David, 297
F.3d 646, 648 (7th Cir. 2002).

  [1] Exhaustion. The PLRA provides:

    No action shall be brought with respect to prison
    conditions under section 1983 of this title, or any
    other Federal law, by a prisoner confined to any jail,
    prison, or other correctional facility until such
    administrative remedies as are available are
    exhausted.
1618                    BUTLER v. RIANDA
42 U.S.C. § 1997e(a).

   [2] The statute requires the prisoner to use the administra-
tive process that the state provides. Strong, 297 F.3d at 650.
In our case, the state provided the form titled “Reasonable
Modification Or Accommodation Request.” The form asked
Butler to describe his disability, to “describe the problem” and
to declare “what specific modification or accommodation is
requested.” The form did not require identification of any spe-
cific persons.

  [3] Butler completed the form. Doing so, he availed himself
of the administrative process the state gave him. The PLRA
does not require more. Completion of the form, followed by
Butler taking all the steps of the administrative appeals pro-
cess, achieved the purposes of the PLRA’s exhaustion
requirement as authoritatively set out in Porter v. Nussle, 534
U.S. 516, 524-25 (2002). Compliance with the PLRA was
complete.

  The judgment of the district court is REVERSED and the
case is REMANDED.